DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 02, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number (US 9,985,044 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…and a second charge storage film provided between the second semiconductor film portion and another part of the first electrode layers included in the second stacked unit, wherein the first semiconductor film portion is electrically connected to the second semiconductor film portion via a third semiconductor film portion provided in the first intermediate layer, and the first charge storage film is discontinuous with the second charge storage film.”, in combination with the rest of the limitations of claim 1. 
The primary reasons for allowance of the independent claim 11 is that the prior art does not disclose or suggest the claimed limitations “…wherein a first memory cell provided in the first stacked body includes a first charge storage film provided between the first semiconductor film portion and one of the first electrode layers; and a second memory cell provided in the second stacked body includes a second charge storage film provided between the second semiconductor film portion and one of the second electrode layers, the second charge storage film being discontinuous with the first charge storage film.”, in combination with the rest of the limitations of claim 11. 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOUNIR S AMER/Primary Examiner, Art Unit 2894